Citation Nr: 0709329	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-29 207	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for the cause of the 
veteran's death.

2.  Whether the appellant is eligible for Dependents' 
Educational Assistance (DEA) under Chapter 35.




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  He died in June 2002; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Cleveland, Ohio RO.  
By a November 2005 Board decision, a claim of entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318 was denied.  The claim to reopen a previously denied 
claim of service connection for the cause of the veteran's 
death and a claim of entitlement to DEA under Chapter 35 of 
the United States Code were remanded for further action by 
the originating agency.  These two issues are again before 
the Board.


FINDINGS OF FACT

1.  By a November 2002 decision, the RO denied a claim of 
service connection for the cause of the veteran's death; the 
appellant was notified of the denial by letter dated November 
7, 2002, but she did not initiate an appeal within the time 
period allowed.

2.  Other than reiteration of a contention regarding the 
veteran's in-service exposure to herbicides and subsequent 
development of type 2 diabetes mellitus, which contention was 
addressed by the RO in November 2002, nothing new has been 
received since the 2002 denial.

3.  The appellant is not the surviving spouse of a veteran 
who died of a service-connected disability or who had a total 
and permanent disability evaluation resulting from service-
connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a claim of 
service connection for the cause of the veteran's death has 
not been received.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1310, 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 3.307, 3.309, 3.312, 20.302, 20.1103 
(2006).  

2.  Eligibility for DEA under Chapter 35 of the United States 
Code has not been established.  38 U.S.C.A. § 3501 (West 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that service connection should be 
established for the cause of the veteran's death.  She 
contends that the veteran served in the Republic of Vietnam 
where he was exposed to herbicides that caused diabetes 
mellitus, which in turn led to heart disease that caused his 
death.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  Additionally, when there is an 
application to reopen a previously denied claim, the notice 
must include what is required to reopen as well as what is 
required to substantiate the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in February 2006.  That letter informed the 
appellant of the evidence necessary to reopen the previously 
denied claim and of the evidence necessary to substantiate 
the underlying claim.  She was notified of her and VA's 
respective duties for obtaining evidence, and was 
specifically asked to send certain information and evidence 
to the RO, including medical evidence.

The Board acknowledges that the 2006 letter did not contain 
any specific notice with respect to how an effective date 
would be assigned if service connection was established for 
the cause of the veteran's death.  However, that question is 
not before the Board currently.  Indeed, as set forth below, 
the Board has determined that the claim for service 
connection for the cause of the veteran's death has not been 
reopened.  Consequently, no effective date will be assigned 
as a matter of law.  Under the circumstances, the Board finds 
that the February 2006 notice is sufficient for purposes of 
deciding the present appeal.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2006).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to her claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).  However, the VCAA 
does not disturb the requirement that new and material 
evidence be secured before VA may reopen.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  Because 38 U.S.C.A. § 5108 requires 
that new and material evidence be secured before VA is 
required to review the underlying question of service 
connection, because VA has already obtained service medical 
records, and because the appellant has not identified any 
other records that VA may assist in obtaining, no further 
duty to assist exists.  38 C.F.R. § 3.159(c) (2006) (when a 
claimant attempts to reopen a finally denied claim, 
assistance by VA extends to assistance in obtaining records).  

II.  The Merits of the Appellant's Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Generally, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Pond v. West, 12 
Vet. App. 341, 346 (1999).  However, if type 2 diabetes 
mellitus becomes manifest to a degree of 10 percent or more 
at any time following a veteran's separation from service 
where he served in the Republic of Vietnam during a specific 
time period, that disability may be presumed to have been 
incurred in service, notwithstanding that there is no in-
service record of the disorder.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  As for hypertension or heart 
disease, if either was manifested to a compensable degree 
within a year of the veteran's separation from service, those 
disabilities may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.312(a) (2006).  A service-
connected disability is considered the "principal" 
(primary) cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause 
of death is inherently one not related to the principal 
cause.  Id. § 3.312(c).  A contributory cause must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

In the appellant's case, service connection for the cause of 
the veteran's death was previously denied by the RO in 
November 2002.  The appellant did not initiate an appeal 
within the one-year period allowed.  38 C.F.R. § 20.302 
(2002).  Consequently, the denial is final and may be 
reopened only upon the receipt of new and material evidence.  
38 C.F.R. §§ 3.156, 20.1103 (2006).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers.  Material evidence is 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

When the appellant's claim was denied in November 2002, the 
available evidence included 1965 records showing that the 
veteran underwent a left mastoidectomy, service medical 
records that were negative for any heart disease or diabetes, 
a 1970 VA examination that showed defective hearing and 
residuals of the mastoidectomy, and private records dated 
from 1982 to 2002 showing treatment for several chronic 
problems, including hypertension, depression, and type 2 
diabetes mellitus.  The veteran's death certificate showed 
that he died in June 2002 of an acute myocardial infarction.  
In its November 2002 decision, the RO conceded that the 
veteran had qualifying Vietnam service, and that the 
veteran's type 2 diabetes was therefore presumed to have been 
incurred in service.  Nevertheless, service connection was 
denied because no relationship between the terminal heart 
disease and military service or diabetes was found.

Other than the appellant's contention that the veteran was 
exposed to herbicides during his Vietnam service and that the 
exposure led to diabetes, which in turn led to hypertension 
and heart disease, nothing new has been received.  The 
appellant's contention was directly addressed by the RO in 
November 2002.  Consequently, it may not be said that new and 
material evidence has been submitted.  The application to 
reopen is therefore denied.

As for the claim for DEA benefits, eligibility for such 
benefits in a case where the veteran has died requires that 
the appellant be a surviving spouse of a veteran who died of 
a service-connected disability or of a veteran who died while 
he had a total and permanent disability evaluation in effect.  
38 U.S.C.A. § 3501(a)(1) (West 2002).  The claim for DIC 
under 38 U.S.C.A. § 1318 was previously denied by the Board 
in November 2005 and, as noted above, the veteran was not 
found to have died of a service-connected disability.  In 
short, he was not service connected for any disability during 
his lifetime and there has been no finding that a service-
related disability caused or contributed to his death.  
Consequently, the threshold eligibility requirements for DEA 
benefits under Chapter 35 have not been met.


ORDER

The application to reopen a claim of service connection for 
the cause of the veteran's death is denied.

Eligibility for DEA benefits under Chapter 35 has not been 
shown; the appeal of this issue is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


